Case 1:20-cv-04980-LJL Document 16-4 Filed 03/11/21 Page1lof3

Exhibit D
Case 1:20-cv-04980-LJL Document 16-4 Filed 03/11/21 Page 2 of3

mare AMERICAN | 1 evenONAL CENTRE 0 R { GIN A Lcommenciat ARBITRATION RULES
= Aeon FOR DISPUTE RESOLUTION® DEMAND FOR ARBITRATION

 

For Consumer or Employment cases, please visit www.adrorg for appropriate forms.

 

You are hereby notified that a copy of our arbitration agreement and this dernand are beirig filed with the American Arbitration
{ Association with a request that ft commence administration of the arbitration. The AAA will provide notice of your opportinity to file

‘8h answering stetemierit.

Naine of Respondent: DIANA BECK
Address: 438 West 37th Street - Apt. 5D
Cty: New York State: Select New York | Zip Cade: 10018
Phone No: Unknown Fax No.: Unknown

 

 

 

 

 

 

 

 

Email Adkiess: Unknown
Name of Representative (fimown): Phyllis Marie Kamysek, a)

 

 

 

 

 

 

 

 

Name of Firm (if applicable): NA

Representatives Address: 305 Broadway - Suite 1201

Gly: New York } . State; Select... New York | zip Code: 10007-1135
[Phone No 212-574-3896 FexNo: Unknown

 

 

Email Address: Unknown

“The named claimant, 8 party to an arbitration agresment which provides for erbitration under the Commercial Arbitration Rules of
the American Arbitration Association, hereby demands arbitration.

Brief Description of the Dispute: Breach of Real Property Agreement
RE: Condominium Unit No. 5D
438 West 37th Street, New York, NY 10018

 

 

Dollar Amount of Claim: § 182,987.69

Other Relief Saught: S{Attomeys Fees Olinterast C)Arbitration Costs [J Punitive/Exemplery

BROther Exclusive possession of the subject Condominium.

Amount enclosed: $ 2,900.00

In accordance with Fee Schedule: OlFlexible Fee Schedule DStandard Fee Schedule

Please describe the qualifications you seek for arbltrator(s) to be appointed to hear this dispute:
Familiarity with Real Property Agreements.

 

 

 

 

Hearing locale:
(check one) By Requested by Claimant CiLocaie provision included In the contract

 

 

 

Estimated time needed for hearings overall: 4 hours or days

 

Please visit our website at www.adrorg if you would like to file this case online.
AAA Case Filing Services can be reached at 877-495-4165.
Case 1:20-cv-04980-LJL Document 16-4 Filed 03/11/21 Page 3of3

 

 

 

 

 

 

‘ARBITRATION | INTERNATIONAL CENTRE COMMERCIAL ARBITRATION RULES
FOR DISPUTE RESOLUTION? DEMAND FOR ARBITRATION
Type of Business:
Claimant: ‘NIA Respondant: N/A
Are any parties to this arbitration, or their contralling shareholder or parent cdmpany; from different countries than each other?
NO
Signature (may be signed + arep tc tative); Date:
CA KI L. June 12, 2019
Narne of Cisimant: 0 ford t

 

 

Address (to be used In connection with this case}: 201 | Street NE ~ Apt. 502
City: Washington .| State: Select... DC Zip Code: 20002

Phone No 202-819-4017 FexNo: N/A

 

 

 

 

 

Email Address: gaa _laura@msn.com

Name of Representative: Jay H. Berg, Esq.

Name of Firm (applicable): Cornicello, Tendler & Baumel-Cornicello, LLP
Representatives Address: Two Wall Street - 20th Floor
Cy: New York ; State: Select... NY Zip Code: 40005
Phone No.: 242.994-0260 Fax No. 242-994-0268

Email Address: berg @ctbelaw.com

To begin proceedings, please send a copy of this Darmand and the Arbitration Agreement, slong with the filing fee as provided for
in the Rules, to: American Arbitration Association, Case Filing Services, 1101 Laurel Oak Road, Suite 100 Voorhees, NJ 09043. At the

same time, send the original Demand to the Respondent.

 

 

 

 

 

 

 

 

 

 

 

 

Please visit our website ct wenuwadrory f you would Ike te fe this wse entine.
AAA Case Filing Services can be reached et 877-495-4185,
